                  Case 18-12012-LSS         Doc 979-4        Filed 05/29/20        Page 1 of 11



                            IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited                      Case No.: 18-12012(LSS)
liability company, et al~'~
                                                             (Jointly Administered)
                                    Debtors.


                                       CERTIFICATE OF SERVICE


                      I, Colin R. Robinson, hereby certify that on the 29th day of May,2020, I caused a

copy of the following documents)to be served on the individuals on the attached service lists)

in the manner indicated:

                      Notice of Plan Administrator's Fourth(Non-Substantive) Objection to
                      Certain(A)Duplicati~~e and(B)Insufficient DocuiYzentation Claims; and

                      Plan Administrator's Fourth(Non-Substantive) Objection to Certain(A)
                      Duplicative and (B)Insufficient Documentation Claims.

                                                             /s/ Colin R. Robinson
                                                             Colin R. Robinson(DE Bar No. 5524)




          The Debtors and the last four digits of their taxpayer identification numbers include: Open Road Films,
LLC(4435-Del.); Open Road Releasing, LLC(4736-Del.); OR Productions LLC(5873-Del.); Briarcliff LLC(7304-
Del.); Open Road. International LLC(4109-Del.); and Empire Productions LLC(9375-Del.). The Debtors' address is
2049 Century Park East, 4th Floor, Los Angeles, CA 90067. Additional affiliated entities, including, but not limited
to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media Partners
LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter 11
cases.




DOCS DE22G119.1 64202/002
               Case 18-12012-LSS       Doc 979-4    Filed 05/29/20    Page 2 of 11



 Open Road Films, LLC 2002 Service List             Hand Delivery
(FCM)                                              (Counsel for BBG Hoine Again LLC)
 Case No. 18-12012(LSS)                            Barnes &Thornburg I.,LP
 Document No. 221095                               David Ivy Powlen, Esquire
 O1 —Interoffice                                   Kevin G Collins, Esquire
 18 —Hand Delivery                                  1000 N West Street, Suite 1500,
46 —First Class Mail                                Wilmington, DE 19801
 Ol —Foreign Pirst Class Mail
                                                    Hand Delivery
                                                   (Counsel for Directors Guild ~f America
(Counsel for the Plan Administrator)               Inc., Screen Actors Uuild; American
 Colin R. Robinson, Esquire                        Federation of Television and Radio Artists;
Pachulski Stang Ziehl &Jones, LLP                   Writers Guild of America Inc.; West Inc.;
919 N. Market Street, 17th Floor                   Directors Guild of America Inc.-Producer
 Wilmington, DE 19801                              Pension and Health Plans; Screen Actors
                                                    CJuild Producers, Pension and Health Plans;
(Counsel for the Plan Administrator)                Writers Guild Pension Plan atld Industry
 Robert J. Feinstein, Esquire                      Health Ftuid; The Motion Picture Industry
 Scott L. Hazan, Esquire                           Pension and Health Plans)
Pachulski Stang Ziehl &Tones LLP                   Law Ofrice of Susan E Kaufman LLC
780 Third Avenue, 36th Floor                       Susan. E Kaufman, Esquire
 New York, NY 10017-2024                           919 N Market Street, Suite 460,
                                                    Wilmington, DE 19801
 Hand Delivery
(Counsel for the Debtors)                           Hand Delivery
 Young Conaway Stargatt &Taylor LLP                (Counsel for Fast West Bank)
 Michael R Nestor, Esquire                         Potter Anderson & Corroon LLP
 Sean M. Beach, Esquire                             C. M. Samis, Esquire
Robert F. Poppiti, Jr., esquire                    L. Katherine Good, Esquire
Rodney Square, 1000 North King Street               Aarari Stulman, Esquire
 Wilmington, DE 19801                               1313 N. Market Street, 6t~' Floor
                                                    Wilmington, DE 19801
 Hand Delivery
(Counsel to Secured Lender; Bank of                 Hand Delivery
 America, N..A.)                                   (Government Entity)
 Ashby &Geddes,P.A.                                 Office Of The U.S. Trustee
 William P Bowden, esquire                         Linda Richendei•fer, Esquire
500 Delaware Avenue, 8th Ploor                     844 King Street, Suite 2207
 Wilmington, D~ 19801-1150                          Wilmington, D~ 19801




DOGS DE:22109~.2 64202/002
                Case 18-12012-LSS        Doc 979-4   Filed 05/29/20    Page 3 of 11



 Hand Delivery                                        Hand Delivery
(Uovernment Entity)                                  (Counsel for All I See Parh7ers 2015 L.P.)
US Attorney for Delaware                              Matthew G. Summers, esquire
David C. Weiss, Esquire c/o Alen Slights,            Laurel D. Roglen, Esquire
Esquire                                              Ballard Spahr LLP
Hercules Building                                    919 N. Market Street, 1 lth Floor
 1313 N. Market Street, Suite 400                     Wilmington, D~ 19801-3034
 Wilmington, DE 19899
                                                      Hand Delivery
Hand Delivery                                        (Counsel for American Multi-Cinema,Inc.
(Government Agency)                                   aka AMC Theatres)
Kathleen Jentlings, esquire                           Matthew P. Austria, Esquire
Delaware Attorney General                             Austria Legal, LLC
 Carvel State Office Building,                        1007 North Orange Street, 4`" Floor
820 N French Street, 6th Floor                        Wilmington, DE 19801
 Wilmington, DE 19801
                                                      Hand Delivery
 Hand Delivery                                       (Counsel to Comerica Bank, a Texas
(CJovernment Entity)                                  banking association)
Delaware Division of Revenue                          hurt F. Gwynne, Esquire
Zillah A. Frampton, Bankruptcy                        Jason D. Angelo, Esquire
 Administrator                                       Reed Smith LLP
 Carvel State Office Building                         1201 N. Market Street, Soh floor
820 N. French Street, 8th Floor                       Wilmington, DE 19801
 Wilmington, DE 19801
                                                      Hand Delivery
 Hand Delivery                                       (Counsel for Interested Party Studiocanal
(Counsel to Endgame Releasing Co., LLC                S.A.S)
 and Endgame Releasing Funding, LLC)                  Norman M. Monhait, Esquire
Daniel A. O'Brien, Esquire                           Edward B. Rosenthal, Esquire
 Venable LLP                                         Rosenthal, Monhait &Goddess,P.A.
 1201 N. Market Street, Suite 1400                   919 N. Market Street, Suite 1401
 Wi1mi11gton, DE 19801                               PO Box 1070
                                                      Wilmington, DE 19899-1070
 Hand Delivery
(Counsel for Entertaimnent One Filins                 Hand Delivery
 Canada Inc. and certain of its affiliates)          (Counsel for Sous Chef, LLC)
Daniel J. DeFranceschi, esquire                       Mary F. Caloway, Esquire
 Michael J. Merchant, Esquire                        Buchanan I~lgersoll &Rooney PC
Brett M. Haywood, esquire                            919 North Market Street, Suite 990
Richards, Layton &Finger, P.11.                       Wilmington, DE 19801
 One Kodney Square
920 North King Street
 Wilmington, DE 19801




vocs ~r,:aaio9s.z ~4aoziooz                     2
                Case 18-12012-LSS       Doc 979-4    Filed 05/29/20   Page 4 of 11



 viand delivery                                      I+'irst Class IO~I~iI
(Counsel for Happy Pill Distribution, LLC           (Goverlunent Entity)
 and Happy Pill, LLC)                               Internal Revelluc Service
 Daniel A. O'F3rien, Esquire                         Centiralized Insolvency Operation
 Venable LLP                                        PO Box 7346,
 1201 North Market Street, Suite 1400               Philadelphia, PA 19101-7346
 Wilmington, DE 19801
                                                    First Class il~iail
 Hand Delivery                                      (Government entity)
(Counsel for Spotlight Film, LLC)                    Internal Revenue Service
 Domenic E. Pacitti, Esquire                         Centralized Insolvency Operation
 Michael W. Yurkewicz, Esquire                      2970 Market Street, Mail stop 5-Q30 133
 Klehr Harrison Harvey Branzburg LLP                Philadelphia, PA 19104-5016
919 N. Market Street, Suite 1000
 Wilmington, DE 19801-3062                          First Class 1~'Iail
                                                    (Goveriunent Entity)
First Class Mail                                     Michigan Department of Treasury, Tax Pol.
(Government Entity)                                 Division
 Delaware Secretary Of State                         Attn: Litigation Liaison
Division of Corporations                            430 West Allegan Street, 2nd Floor
401 Federal Street, Suite 4,                         Austin Building
Dover, DE 19901                                     Lansing, MI 48922

 First Class n'~ail                                 First Class Mail
(Government Entity)                                 (Government Agency)
 Delaware Secretary Of State                         Securities &Exchange Commission
 Corporations Franchise Tax                         NY Regional Office
PO Box 898                                           Attn: Bankruptcy Dept.
Dover, DE 19903                                     Brookfield Place
                                                    200 Vesey Street, Suite 400
 First Class 1Vlail                                 New York, NY 10281-1022
(Government Agency)
 Delaware State Treasury                             First Class 1VTail
 Attn: Bankruptcy Department                        (Government Agency)
 820 Silver Lake Boulevard, Suite 100                Securities &Exchange Commission
Dover, DE 19904                                      Secretary of Treasury
                                                     Office of General Counsel
 First Class Mail                                    100 F Street NE
(Government Entity)                                  Washington, DC 20549
Franchise lax Board
 Bankruptcy Section, MS:A-340
PO Box 2952,
 Sacramento, CA 95812-2952




ROCS DI~221095.2 64202/002                     3
               Case 18-12012-LSS     Doc 979-4    Filed 05/29/20   Page 5 of 11



 First Class 1VIai1
(Govt. Ageticy                                    First Class Mail
 Securities &exchange Commission                 (Counsel For BBG Home Again LLC
Philadelphia Office                               Barnes &Thornburg LLP
 Attn: Bankruptcy Department                      Paul Laurin, Esquire
 One Penn Center                                  Jonathan Wight, Esquire
 1617 JFK Boulevard, Suite 520                    2029 Century Park ~ Suite 300,
Philadelphia, PA 19103                            Los Angeles, CA 90067

First Class Mail                                  First Class Mail
(Government Entity)                              (Counsel for Directors Guild of America
 Social Security Administration                   Inc., Screen Actors Guild; American
 Office of the General Counsel, Region 3         Federation of Television and Radio Artists;
 300 Spring Garden Street,                        Writers Guild of America Inc.; West Inc.;
Philadelphia, PA 19123                           Directors Guild oFAmerica Inc.-Producer
                                                 Pension and Health Plans; Screen Actors
 First Class P17ail                               CJuild Producers, Pension and Health Plans;
(Government Entity)                               Writers Guild Pension Plan and Industry
 US EPA Region 3, Office Of Region                Health Fund; The Motion Picture Industry
 Counsel                                         Pension and Health Plans)
 Attn: Bankruptcy Department                     Bush Gottlieb, A Law Corporation
 1650 Arch Street                                 Joseph Kohanski, Esquire
Philadelphia, PA 19103                           David Ahdoot, Esquire
                                                 Kirk PreStegard, Esquire
first Class A~Iail                               Kiel Ireland, Esquire
([Proposed] Counsel for the Debtors)             801 North Brand Boulevard, Suite 950,
 Klee, Tuchin, BogdanoCF &Stern LLP              Glendale, CA 91203
 Jonathan M. Weiss, Esquire
 Sasha M. Gurvitz, Esquire                       First Class Mail
 Michael L. "T'uchin, Esquire                    (Counsel For Lakeshore Entertainment
 1999 Avenue of the Stars, 39th Floor            Productions LLC)
 Los Angeles, CA 90067-6049                      Foley And Lardner LLP
                                                  Ashley M McDow,Esquire
l+'first Class i"1~ail                           555 South Flower Street, Suite 3300,
(Counsel For East West Bank)                     Los Angeles, CA 90071-2300
 Alvin Gump Strauss Hauer &Feld LLP
 David F'. Staber, Esquire                        First Class Mail
2300 N. Field Street, Suite 1800                 (Counsel For Viacom International Inc. and
Dallas, TX 75201-2481                            Its Affiliates)
                                                  Luskitl Stern &Eisler LLP
 First Class l~Zail                               Richard Stern, esquire
(Secured Lender)                                  Stephan E Hornung, Esquire
 Bank of America as Administrative Agent         Eleven Times Square,
 333 S. Hope Street, 13th Floor                  New York, NY 10036
Los Angeles, CA 90071




noes nr:z~~o~s2 ~42o2iooa
               Case 18-12012-LSS        Doc 979-4   Filed 05/29/20    Page 6 of 11



 First Class 1VIai1                                 .First Class idlail
(Landlord)                                          (Counsel for Bank of America N.~.)
 One ~Iundred "Powers LI~C                          Paul Hastings LLP
 CBR~ Inc.                                           Andrew V Tenzer, Esquire
 Att~i: Vice President, Property Management          Shlomo Maza, esquire
2049 Century Park fast, Suite 1950                  75 East 55th Street
 Los Angeles, CA 90067-3283                          New York, NY 10022

 First Class Mail                                    First Class Mail
(Landlord)                                          (Counsel For Loren Schwartz)
 One Hundred Towers LLC                             Procopio Cory Hargreaves & Savitch LLP
 JPMorgan Asset Management, Global Real              Gerald P Kennedy, Esquire
 Assets                                              525 B Street, Suite 2200,
 Real Estate Americas                                San Diego, CA 92101
Brian Okrent, CEO
2029 Century Park East, Suite 4150                  First Class Mail
Los Angeles, CA 90067                               (Counsel to Bank Leumi USA; Universal
                                                     Studios Home Entertainment LLC)
 First Class 11!Iail                                 Reed Smith LLP
(Landlord)                                           Marsha A Houston, Esquire
 One IIundred Towels LLC                             Christopher O. Rivas, esquire
 Allen Matkins Lecic CTamble Mallory &              355 South. Grand Avenue, Suite 2900
 Natsis LL                                          Los Angeles, CA 90071-1514
 Anton N. Natsis, Esquire
 1901 Avenue of the Stars, Suite 1800               First Class Mail
Los Angeles, CA 90067                               (Counsel to Bank Leumi USA)
                                                     Reed Smith LLP
 First Class R'Iail                                  Michael S Sherman, Esquire
(Counsel To Secured Lender)                          1901 Avenue of the Stars, Suite 700,
Paul Hastings LLP                                   Los Angeles, CA 90067
 Susan Williams, esquire
 1999 Avenue of the Stars, 27th Floor                First Class Mail
Los Angeles, CA 90067                               (Counsel for MUFG Union Bank N.A.)
                                                     Sidley Austin I,LP
First Class AZail                                    Jennifer C Hagle, Esquire
(Counsel To Secured Lender)                          555 West Fifth Street, 40th Floor,
Paul Hastings LLP                                   Los Angeles, CA 90013
 Andrew V. Tenzer, Esquire
200 Park Avenue                                      First Class 1~'Iail
New York, NY 10166                                  (Counsel for MUFG Union Bank N.A.)
                                                     Sidley Austin LLP
                                                     Annie C Wallis, esquire
                                                     One South Dearborn,
                                                     Chicago, IL 60603




rocs v~.:aa~o~s.a~4aoaiooa                     5
               Case 18-12012-LSS     Doc 979-4   Filed 05/29/20    Page 7 of 11



 First Class ~Jlail                               First Class Mail
(Counsel for Scripps Networks LLC d/b/a          (Counsel for Aillerican Multi-Cinema,Inc.
 Food Network; Discovery, Inc.; Discovery         alca AMC Theatres)
 Licensing Inc.; Discoverycom LLC; Scripps        Michael D. fielding
 Networks LLC d/b;a HGTV)                        I~usch Blackwell LLP
 Mary L. I'ullington, esquire                    4801 Main Street, Suite 1000
 Wyait, Tarrant & Colnbs, LLP                    Kansas City, MO 64112
250 West Main Street, Suite 1600
Lexington, KY 40507                               First Class ~~Iail
                                                 (Counsel for Interested Party Studiocanal
 First Class Mail                                 S.A.S)
(Counsel for Snap, Inc.)                          Kathy A. Jorrie, Esquire
Edward H. Tillinghast, Esquire                   Pillsbury Winthrop Shaw Pittman LLP
 IVlichael T. Driscoll, Esquire                  725 South Figueroa Street, Suite 2800
Sheppard Mullin Richter &Hampton LLP             Los Angeles, CA 90017-5406
 30 Rockefeller Plaza
New Yorlc, NY 10112                              First Class 1~~Tail
                                                 (Coutlsel for Spotlight Film, LLC)
 First Class Mail                                 Morton R. Branzburg, Esquire
(Counsel for All I See Partners 2015 L.P)        Klehr Harrison Harvey Branzburg LLP
I~oward J. Weg,Esquire                            1835 Market Street, 14th Floor
 Michael T. Delaney, Esquire                     Philadelphia, PA 19103
Robins Kaplan LLP
2049 Century Park East, Suite 3400               First Class Mail
Los Angeles, CA 90067                            (Counsel for Spotlight Film, LLC)
                                                  Andrew M. Parlen, Esquire
 First Class 1t~Iai1                             Latham &Watkins LLP
(Counsel for City National Bank; Netflix,        885 Third Avenue
 Inc.; Kasima, LLC)                              New York, NY 10022
 Vadim J. Rubinstein, Esquire
 Loeb &Loeb LLP                                   First Class 11~Iai1
345 Park Avenue                                  (Counsel for Spotlight Film, LLC)
New York, NY 10154                                Jason B. Gott, Esquire
                                                  Latham &Watkins LLP
 First Class 1VIai1                              330 North Wabash Avenue, Suite 2800
(Counsel for City National Bank; Netflix,         Chicago, IL 60611
Inc.; Kasima, LLC)
 Lance N. Jurich, Esquire                        First Class 11~ai1
 Loeb &Loeb LLP                                  (Counsel for Iron Mountain Information
 10100 Satlta Monica Boulevard, Suite 2200        Management, LLC
 Los Angeles, CA 90067                            Joseph Corrigan, Esquire
                                                 Iron Mountain Information Management,
                                                 LLC
                                                 One Federal Street
                                                 Boston, IVIA 02110




DOGS D~:2210952 64202/002                    6
               Case 18-12012-LSS       Doc 979-4   Filed 05/29/20   Page 8 of 11



 ~+irst Class ~~~ail
(Counsel for WM Group West Engineers)
 Cz~istina Medina, Esquire
 Collins Collins Muir +Steward
 1 100 El Centro Street
 South Pasadena, CA 91030

 First Class 11~Iail
(Government Entity)
 Laura L. McCloud, Esquire
 Office of the Attorney Getleral
 Bankruptcy Division
PO Box 20207
 Nashville, TN 37202-0207

 First Class 117ai1
(Counsel to Faceboolc, Inc.)
 David M. Serepea, Esq.
 Mclvlahon Serepea LLP
255-B Constitution Drive, Suite 1047
 Menlo Parlc, CA 94025

 Foreign First Class Mail
(entertainment One Films Canada Inc. and
 certain of its affiliates)
 Lauretl Blaiwais
 Emily Harris
 Entertainment One Films Canada Inc.
 134 Peter Street, Suite 700
 Toronto, Ontario MSV 2H2




DOGS D~221095.2 64202/002                     7
           Case 18-12012-LSS      Doc 979-4   Filed 05/29/20   Page 9 of 11




Open Road Films, LLC Fourth Omnibus           FIRST CLASS MAIL.
Objection to Claims Service List(FCM)         SPOTIFY USA 1NC
Case No. 18-12012(LSS)                        C/O MORRISON AND FQERSTER LLP
Document No. 228834                           ATTN: LORENZO MARINUZZI &
28 —First Class Mail                          KATHERINE E. RICHARDSON
                                              ARNOULD
                                              250 WEST 55TH ST
FIRST CLASS MAIL                              NEW YORK,NY 10019
CREATIVE ARTISTS AGENCY,LLC
ATTIC: DAVID SOOKIAZIAN                       FIRST CLASS MAIL
2000 AVENUE OF THE STARS                      ALLIED INTEGRATED MARKETING
LOS ANGELES,CA 90067                          C/O JOSEPH ~L MATZKIN,ESQ.
                                              30 FEDERAL STREET,7TH FLOOR
FIRST CLASS MAIL                              BOSTON, MA 02110
CREATIVE ARTISTS AGENCY,LLC
ERIKA SCHREIBER                               FIRST CLASS MAIL
405 LEXINGTON AVE,21ST FL                     ALLIED INTEGRATED MARKETING
NEW YORK,NY 10174                             ALLIED ADVERTISING LP
                                              PO BOX 845382
FIRST CLASS MAIL                              BOSTON,MA 02284
CREATIVE ARTISTS AGENCY,LLC
ATTIC: DAVID SOOKIAZIAN                       FIRST CLASS MAIL
2000 AVENUE OF THE STARS                      BANK ROBBER MUSIC LLC
LOS ANGELES,CA 90067                          ATTN: DOUGLAS SMITH
                                              40 EXCHANGE PL, STE 1900
FIRST CLASS MAIL                              NEW YORK,NY 10005
CREATIVE ARTISTS AGENCY,LLC
ERIKA SCHREIBER                               FIRST CLASS MAIL
405 LEXINGTON AVE,21ST FL                     BLT COMMUNICATIONS LLC
NEW YORK,NY 10174                             C/O LAW OFFICES OF JEFFREY A
                                              SLOTT
FIRST CLASS Ii~AII,                           ATTN: JEFFREY A SLOTT,ESQ.
CREATIVE ARTISTS AGENCY,LLC                   15760 VENTURA BLVD.,STE 1600
ATTIC: DAVID SOOKIAZIAN                       ENCINO, CA'91436
2000 AVENUE OF THE STARS
LOS ANGELES,CA 90067                          FIRST CLASS MAIL
                                              BOND CREATIVE LLC
FIRST CLASS MAIL                              SETH ALTHOFF
CREATIVE ARTISTS AGENCY,LLC                   1 157 N HIGHLAND AVE
ERIKA SCHREIBER                               LOS ANGELS,CA 90038
405 LEXINGTON AVE,21ST FL
NEW YORK,NY 10174                             FIRST CLASS MAIL
                                              BRIGADE MARKETING LLC
                                              ATTN: TOM CUNHA
                                              116 WEST 23RD ST., STE 500
                                              NEW YORK,NY 10011
             Case 18-12012-LSS   Doc 979-4   Filed 05/29/20   Page 10 of 11




                                              FIRST CLASS MAIL,
FIRST CLASS MAIL                              MOCEAN LLC
DIGITAL CINEMA DISTRIBUTION                   A/K/A MOCEAN PICTURES LLC
COALITION LLC                                 ATTN: RALUCA HIRINIA &
ATTN: JOHN NOHELTY                            ROSHONE HARMON
1840 CENTURY PK EAST STE 550                  2440 S SEPULVEDA BLVD,STE 150
LOS ANGELES,CA 90067                          LOS ANGELES,CA 90064

FIRST CLASS MAIL                              FIRST CLASS MAIL
FACEBOOKINC                                   NATIONAL RESEARCH GROUP INC
C/O DAVID SEREPCA                             ATTN: JAMES MCNAMARA
MCMAHON SEREPCA LLP                           5780 W JEFFERSON BLVD
985 INDUSTRIAL RD,SUITE 201                   LOS ANGELES,CA 90016
SAN CARLOS,CA 94070
                                              FIRST CLASS 1ViAIL
FIRST CLASS MAIL                              PROMOSHOP INC
FACEBOOK,INC.                                 ATTN: KARIN MEYER
ATTN: HOSSAIN MOSTAGHIM,                      5420 MCCONNELL AVE
COLLECTIONS MANAGER                           LOS ANGELES,CA 90066
1601 WILLOW ROAD
MENLO PARK CA 94025                           FIRST CLASS MAIL
                                              SCREEN ENGINE ASI LLC
FIRST CLASS MAIL                              ATTN: NICK SINGER,LEGAL DEPT
GIARONOMO PRODUCTIONS INC                     1925 CENTURY PK EAST,SUITE 950
ATTN: JOSEPH GRACEFFO                         LOS ANGELES,CA 90067
1501 BROADWAY,STE 705
NEW YORK,NY 10036                             FIRST CLASS MAIL
                                              SONY ELECTRONICS INC
FIRST CLASS MAIL                              ATTN: RICK BLAZIER
LATHAM & WATKINS LLP                          115 W CENTURY RD., STE 250
ATN: JEFFREY E. BJORK,ESQ.                    PARAMUS,NJ 07652
ADAM E. MALATESTA,ESQ.
35S SOUTH GRAND AVENUE,SUITE                  FIRST CLASS MAIL
100                                           THE WALL GROUP LA LLC
LOS ANGELES,CA 90071-1560                     C/O ENDEAVOR
                                              ATTN: COURTNEY BRAUN
FIRST CLASS MAIL                              9601 WILSHIRE BLVD.,3RD FL
LATHAM & WATKINS LLP                          BEVERLY HILLS, CA 90210
ATTIC: MARVIN S. PUTNAM,ESQ.
KENNETH T. DEUTSCH,ESQ.                       FIRST CLASS MAIL
10250 CONSTELLATION BLVD.,SUITE               THINKLATINO 1NC
1100                                          ATTN: ROCIO PRADO KISSLING
LOS ANGLES,CA 90067                           24311 SYLVAN GLEN RD
                                              CALABASAS,CA 91302




DOCS DE228834.1 64202/002
            Case 18-12012-LSS   Doc 979-4   Filed 05/29/20   Page 11 of 11




I~'IIZST CLASS 1VIAIL
TOTALLYHER MEDIA LLC
JOSH ELLINGWOOD
5140 GOLDLEAF CIR, 1ST FL
LOS ANGELES, CA 90056

FIRST CLASS MAIL
ZUFFA INTERNATIONAL LLC
AKA ULTIMATE FIGHTING
CHAMPIONSHIP(UFC)
C/O ENDEAVOR
ATTN: REBECCA LITMAN
1 1 MADISON AVE, 17TH FLOOR
NEW YORK,NY 10010




DOGS DE228834.1 64202/002
